Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gaffe et al., U.S. Patent Publication 2019/0023249 (hereinafter “Gaffe”) in view of Fukayama et al., WIPO Publication WO 2018/155286A1 (hereinafter “Fukayama”). 
In Reference to Claim 1: 
Gaffe discloses an electric booster (Figure1) comprising: a driving part ( an electric drive motor; Paragraph [0001] and [0009]); a gear part (61) configured to be rotated by the driving part (an electric drive motor) so as to transfer power; a rotating nut (6) part configured to rotate by the gear part (61) ; a moving bolt part (4) configured to be screwed via ( screws 511) to the rotating nut part, and configured to linearly reciprocate by rotation of the rotating nut part; a pedal pressing part (connecting rod 1 which attached ot a pedal pressing part) extending through the moving bolt part (511, and configured to transfer a pedal force; a load part (See, Annotated Figure below) configured to move  by the moving bolt part and the pedal pressing part, and configured to amplify hydraulic pressure of a cylinder part, the load part having a groove (See, Annotated Figure below) at one side of the load part away from the cylinder part; a disk part (31) disposed in the load part, and configured to relieve shock of the moving bolt part and the pedal pressing part, the disk part (31) having an outer diameter smaller than an inner diameter of the groove of the load part so as to be disposed entirely inside the groove (See, Annotated Figure below);

    PNG
    media_image1.png
    858
    1097
    media_image1.png
    Greyscale

Gaffe fails to disclose a housing part disposed on the driving part and configured to house the gear part, the rotating nut part, the moving bolt part and the pedal pressing part
However, in the same field of endeavor, Fukayama discloses a housing part (23) mounted on the driving part and configured to house the gear part, the rotating nut part, and moving bolt part and the pedal pressing parsing part therein, and constituted by a pair of housing parts to which any one or more of the bolt coupling is applied. See, Figure 4 which illustrates housing 23 being bolted at the lower portion of the figure to housing part 20. 
. 

Claim 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffe et al., U.S. Patent Publication 2019/0023249 (hereinafter “Gaffe”) in view of Fukayama et al., WIPO Publication WO 2018/155286A1 (hereinafter “Fukayama”) in further view of Eguchi, U.S. Patent Publication 2019/0063529 (hereinafter “Eguchi”).
In Reference to Claim 2:
Gaffe as modified by Fukayama discloses all the limitations set forth in claim 1, and Fukayama further discloses wherein the first housing part (Fukayama: 23b) is coupled to the driving part (2), and having one open side through which the gear part, the rotating nut part, the moving bolt part and the pedal pressing part are housing in the first housing part; a second housing part (20) configured to cover the open side of the first housing part a sealing part (shown in Figure 4 a seal between 20 and 23) disposed between the first (23) and second housing parts (20); a bolt (not labeled but shown in Figure 4) coupling part configured to bolt-couple the first and second housing parts to each other.

However, in the same field of endeavor, Eguchi discloses a brake booster housing wherein the housing components are attached in four potential methods, the standard bolt fashion (Figure 6), a clip fashion (Figure 18), a hook fashion (20a), and a combination of a bolt and hooks or bolt and clips fashion (as recited in Paragraph [0017] which states embodiments with bolts and hooks can be combined).
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Fukayama such that the first and second housing components were coupled together by both bolts and hooks, as taught by Eguchi, because such a modification would provide the advantage of extra security and reduce the manufacture costs that would otherwise be associated with additional bolts for the same level of extra security.
In Reference to Claim 3: 
Gaffe as modified by Fukayama further discloses wherein the bolt coupling part coupled the first and second housing parts. See, Fukayama Figure 4.
In Reference to Claim 4 and 5: 
Gaffe as modified further discloses wherein the first housing (23) part comprises: a first housing body part having one open side; a first housing insertion part formed at an end of the first housing body part, such that the sealing part is inserted into the first housing insertion part; and a first housing coupling part protruding to the outside of the first housing body part, and configured to induce coupling with the bolt coupling part and wherein the second housing part (20) comprises: a second housing body part 
See, Fukayama Figure 4 which illustrates the bolting of the housing (23) to housing part (20) to form an enclosure and wherein the first part of the housing (23) contains a seal groove and seal. Examiner notes it is inherent that the second housing part (20) is configured to press the sealing part as the compression of the seal is required to accomplish sealing.
In Reference to Figure 6: 
Gaffe as modified further discloses wherein the hook coupling part couples the first and second housing parts which cover the gear part.
Examiner notes that as recited above it would have been obvious to a person having ordinary skill in the art at the time of effective filing to use bolts and hooks for the purpose of extra security of the two housing components together. Such modification would place hooks and bolts around the housing and therefore meet the claim.
In Reference to Claim 7: 
Gaffe as modified further discloses wherein the hook coupling part comprises: a first hook extension part extended from the second housing part so as to cover the first housing part, and having elasticity; a first hook protrusion part (98) formed at an end of the first hook extension part, and protruding to the inside of the first housing part; and a first hook locking part formed in the first housing part, such that the first hook protrusion part is inserted and locked to the first hook locking part. See, Figure 20B of Eguchi which illustrates the hook part in detail.

In Reference to Claim 9: 
Gaffe as modified further discloses wherein the hook coupling part comprises: a second hook rod part disposed outside the first and second housing parts, and having elasticity; a second hook protrusion part formed at either end of the second hook rod part, and protruding to the inside of each of the first and second housing parts; and a second hook locking part formed in each of the first and second housing parts, such that the second hook protrusion part is inserted and locked to the second hook locking part. See, Figure 18B of Eguchi which illustrates a double hook or clip featuring first a second housing parts with protrusion connecting both of the parts.
As stated above it would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Gaffe to include bolts and clips at taught by Eguchi (See, Paragraph [0117]) because such a modification would provide enhanced security to maintain the connection and sealing between the two housing components.

Allowable Subject Matter
Claim 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745